DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 15-18 and 20 are rejected.
Claims 9-14 and 19 are objected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen et al (US PUB 20200213741, hereinafter Shen).
Regarding claim 1, Shen discloses an electronic device (e.g. a mobile device), (see at least the abstract) comprising: a housing (e.g. a lower shell 1) including a cover (e.g. an upper shell 2) and at least one first opening (e.g. a first opening 120), (see figure 1); a first acoustic module (e.g. speaker unit 3) disposed in an internal space of the housing (see figure 2); and at path (e.g. a sound transmitting channel) configured to guide sound signals generated by the first acoustic module to the outside (see figure 4), the at least one path including: a first space (e.g. a front cavity 20) defined by the first acoustic module and at least a portion of the housing (see figure 4); a second space (e.g. a second cavity 40) connecting the first space to the first opening and configured to guide a sound signal having a first frequency band (e.g. a high frequency sound radiated at the front of speaker unit 3) toward the first opening, (see figure 4); and a third space (e.g. a resonant cavity 10) connecting the first space to a second opening (e.g. a through-hole 130) at least partially provided between the housing and the cover (see figure 3), and configured to guide a sound signal having a second frequency band lower than the first frequency band toward the second opening (e.g. cavity 10 guides inherently low-frequency sound signal formed at the back of the speaker unit 3 via the through-hole 130), (see Shen, [0013]-[0015] and [0017]-[0022], also figures 1-4).
 
Regarding claim 2, Shen discloses the electronic device of claim 1, wherein: the first opening (opening 120) is disposed in a direction facing a side of the housing (see figure 4); and the second opening is disposed in a direction that the cover (shell 2) faces (see Shen, figures 2-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen as applied to claim 1 above, and further in view of Yoon et al (US PUB 20170245032, hereinafter Yoon).
Regarding claim 3, Shen discloses the electronic device of claim 1, but does not explicitly disclose further comprising a display disposed at the back of the cover and at least partially visible from the outside through the cover.
However, since Shen discloses that the electronic device is a mobile device (e.g. a mobile phone), it is inherent that it does have a display unit.
More so, it is well known in the art to dispose a display at the back of a cover, and at least partially visible from outside through the cover as demonstrated by Yoon, in [0033], [0044], and [0085], figures 1, 2 and 4. Therefore it would have been obvious to set up the display unit of Shen as taught by Yoon in order to further enhance user interactions through the display interface. 

Regarding claim 4, Shen as modified by Yoon discloses the electronic device of claim 3, comprising at least one electronic component disposed adjacent to the first acoustic module at a back of the display (see Yoon, [0033] and figure 1).

claim 5, Shen as modified by Yoon discloses the electronic device of claim 4, wherein the second space and the third space are arranged adjacent to the at least one electronic component (see Shen, [0017], figures 2-4).

Regarding claim 6, Shen as modified by Yoon discloses the electronic device of claim 4, wherein the at least one electronic component includes a camera module (e.g. camera module 291) and/or at least one sensor module including a sensor (see Yoon, [0060] and figure 2).

Regarding claim 7, Shen as modified by Yoon discloses the electronic device of claim 1, wherein: the housing includes a side portion, and a support (e.g. a support wall 12) extending from the side portion to the internal space; and the first space is defined by a plate-shaped first cover (e.g. sheet 11) coupled to at least a portion of the support (see Shen, [0015]-[0016] and figure 4).

Regarding claim 8, Shen as modified by Yoon discloses the electronic device of claim 7, wherein: the first opening (opening 120) penetrating the side portion from an outer surface of the side portion to the internal space; and the second space (space 40) is connected to the first opening through a configuration of the side portion and the support (see Shen, [0015] and figure 4).

Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US PUB 20170245032, hereinafter Yoon) in view of Jeon (US PUB 20190098121, hereinafter Jeon).
Regarding claim 15, Yoon discloses an electronic device (see at least the abstract) comprising: a housing including a cover (e.g. a housing 641, 633 and cover 631), (see figure 6); a display disposed in an internal space of the housing to be at least partially visible from an acoustic module (e.g. a speaker 420) disposed in the internal space (see [0085] and figure 4); at least one path configured to guide sound signals generated by the acoustic module to the outside (see figure 6), the at least one path including: a first space (e.g. a first space 645) defined by the acoustic module and at least a portion of the housing (see figure 6); and a second space (e.g. second space 651) connecting the first space to an opening (e.g. an opening 653) at least partially provided between the housing and the cover (see Yoon, [0093]-[0097], figures 5-6).
Yoon does not explicitly disclose a protruding dummy projection projecting from the housing toward the display in the second space, wherein the protruding dummy projection is arranged to at least partially overlap the cover when the cover is viewed from above.
However, Jeon in the same field of endeavor teaches an electronic device further comprising a protruding dummy projection projecting from the housing toward the display in the second space, wherein the protruding dummy projection is arranged to at least partially overlap the cover when the cover is viewed from above (e.g. a projecting portion adjacent a side case 104, and adjoining a middle frame 105 to support a display 151 and a cover 151a), (see Jeon, [0079]-[0081] and [0107], figures 1-3). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a dummy projection from the housing as taught by Jeon in the teachings of Yoon in order to further reinforce the support for the display module of the device and therefore further increase the overall strength and integrity of the electronic device.

Regarding claim 16, Yoon as modified by Jeon discloses the electronic device of claim 15, wherein the second space is provided at a preset depth under the protruding dummy projection and is diagonally inclined through the housing (e.g. a portion of sound passage A below the protruding part), (see Jeon, [0107] and figure 3).

claim 17, Yoon as modified by Jeon discloses the electronic device of claim 15, further comprising a cover (e.g. a covering portion 633) disposed in the second space to at least partially seal the second space (space 651) from the opening, wherein the cover is at least partially disposed under the display (see Jeon, figure 6).

Regarding claim 18, Yoon as modified by Jeon discloses the electronic device of claim 15, wherein a corresponding edge portion of the protruding dummy projection facing an edge portion of the cover member is a flat or curved surface (see Jeon, figure 6).

Regarding claim 20, Yoon as modified by Jeon discloses the electronic device of claim 15, further comprising at least one electronic component (e.g. a camera module 291) disposed around the acoustic module, wherein the first space and/or the second space are arranged adjacent to the at least one electronic component (see Yoon, [0044], figures 2, 4 and 6).

Allowable Subject Matter
Claims 9-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.